Citation Nr: 1028140	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-37 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1982 to September 1985.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in May 2010.  A transcript of the hearing has been 
associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2010 the appellant submitted private medical treatment 
records to the Board of Veterans Appeals Hearing Team.  The 
private records are for treatment at the Mohawk Valley 
Psychiatric Center.  While some of the records submitted are 
duplicate copies of records already associated with the claim 
file prior to the last adjudication by the AOJ, some of the 
records submitted were not previously part of the record.  
Furthermore, there is no indication in the record that the 
appellant waived initial consideration of this evidence by the 
AOJ.  Therefore, a Supplemental Statement of the Case (SSOC) must 
be issued which takes into consideration the evidence submitted 
in May 2010.  See 38 C.F.R. §§ 19.31, 19.37 (2009).  

Furthermore, the Board notes that the record contains private 
treatment records and VA outpatient treatment records showing 
diagnoses of schizophrenia, paranoid type, schizo-affective 
disorder, and bipolar disorder.  When a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Moreover, at the Travel Board hearing, the appellant's 
representative agreed that the issue should include all 
psychiatric disorders diagnosed in addition to PTSD.  In view of 
Clemons, post service treatment records, the appellant's 
testimony at the hearing, and the representative's statement at 
the hearing, this issue of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD, is on appeal.

Finally, the Board notes that active service includes any period 
of active duty for training (ACDUTRA) during which the individual 
was disabled from a disease or an injury incurred in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The record 
contains a letter from the appellant's father received in April 
2008, wherein he states that the appellant served with the US Air 
Force Reserve (USAFR) Unit in Rome, New York.  He further 
discussed an incident during the appellant's first day of 
training with the unit.  Moreover, the appellant's DD Form 214 
notes that upon discharge from active duty, the appellant was 
transferred to the USAFR and had three years of reserve obligated 
service after separation.  A review of the file shows that the RO 
has not attempted to obtain any records from the appellant's 
reserves service.  Upon remand, the RO should confirm any periods 
of reserve service, specifically if the appellant had any periods 
of ACDUTRA service, and if any periods are confirmed, attempt to 
obtain and associate with the claim file all service treatment 
records for that time period.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should verify all periods of 
service with the USAFR from May 1985 to 
May 1988, specifically any periods of 
ACDUTRA.  If any periods of service with 
the reserves are confirmed, any service 
treatment records from the confirmed 
periods of service should be obtained and 
associated with the claim file.  The RO 
should specifically confirm if the 
appellant had any reserve service with the 
USAFR unit in Rome, New York.  If no 
records are available, it should so be 
stated on the record.  

2.  Adjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder other than PTSD, to 
include schizophrenia and bipolar 
disorder.

3.  The AOJ should issue the appellant a 
supplemental statement of the case 
regarding the issue of entitlement to 
service connection for PTSD.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.   The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


